DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1: Is the claimed invention a statutory category of invention?
Claims 1, 16, 27,28 and 29 are directed to a method for facilitate communication (Step 1, Yes). 

Step 2A, Prong 1: Does the claim recite an abstract idea?
Re claim 1, the limitation of steps:
obtaining a first voice signal from the first device during the communication session; using a first transcription process to generate a first caption text associated with the first voice signal; automatically assessing an accuracy value indicating accuracy of the first caption text; when the accuracy value is below a threshold level: (i) obtaining a second voice signal during the communication session; (ii) using a second transcription process to generate a second caption text associated with the second voice signal; and (iii) presenting the second caption text via a display on a device that is used by the second user.
Re claim 16, the limitation of steps: 
obtaining a first voice signal from the first device during the communication session wherein the first voice signal includes speech; providing the first voice signal to the relay; receiving a first caption text from the relay at the second device, the first caption text corresponding to the first voice signal; presenting the first caption text via a display on a device used by the second user; receiving a second voice signal at the second device wherein the second voice signal includes speech; using an automated speech recognition (ASR) engine at the second device to generate a second caption text corresponding to the second voice signal; and presenting the second caption text via the display.
Re claim 27, the limitation of steps: 
obtaining a first voice signal from the first device during the communication session wherein the first voice signal includes speech; obtaining a second voice signal from the second device during the communication session wherein the second voice signal includes speech; using an automated speech recognition (ASR) engine to generate a first caption text corresponding to the first voice signal without any assistance from a call assistant; generating a second caption text corresponding to the second voice signal using input from a human call assistant; presenting the first caption text via a display on a device used by the second user; and presenting the second caption text via the display.
Re claim 28, the limitation of steps: 
obtaining a first voice signal from the first device during the communication session; using a first transcription process to generate a first caption text associated with the first voice signal; automatically assessing an accuracy value indicating accuracy of the first caption text; presenting the first caption text via a display on a device that is used by the second user; and presenting the accuracy value on the display.
Re claim 29, the limitation of steps: 
obtaining a first voice signal during the communication session; using a first transcription process to generate a first caption text associated with the first voice signal wherein the first transcription process includes presenting the first voice signal to a first automated speech recognition (ASR) engine at a remote relay and receiving CA input via an interface device to generate the first caption text; receiving a command via the second device from the second user regarding captioning service; upon receiving the command via the second device: (i) using a second transcription process to generate a second caption text associated with a second voice signal, the second transcription process including presenting the second voice signal to a second ASR engine to generate the second caption text; and (ii) presenting the second caption text via a display on a device that is used by the second user. 
The method steps, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  This type of mental process can be practically performed in the human mind, for example, a human transcriber could obtaining a first voice signal; obtaining a second voice signal; generate a first caption text / a second caption text; presenting the first caption text and the second caption text via the display.  The human transcriber may mentally generating an accuracy value of a caption (i.e. performing mental observations, evaluations, and judgements).  The mere nominal recitation of at least one processor performing these steps does not take the claim limitation outside of the mental processes grouping. Thus, the claim recites a mental process (Step 2A, Prong 1: yes).
The Revised Guidance provides that "[c]ertain methods of organizing human activity" including "managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions" are abstract ideas. 84 Fed. Reg. 50, 52.  Claims 1, 16 and 27 – 29 recite that method for facilitate communication between first and second user.  The human activity include obtaining conversations, transcribing conversations, accessing transcription accuracy and present the conversation to another users (Step 2A, Prong 1: yes).

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
Per the 2019 Revised Patent Subject Matter Eligibility Guidance, if a claim as a whole integrates the recited judicial exception into a practical application of that exception, a claim is not "directed to" a judicial exception. Alternatively, a claim that does not integrate a recited judicial exception into a practical application is directed to the exception. Evaluating whether a claim integrates an abstract idea into a practical application is performed by a) identifying whether there are any additional elements recited in the claim beyond the abstract idea, and b) evaluating those additional elements individual and in combination to determine whether they integrate the abstract idea into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. Exemplary considerations indicative that an additional element (or combination of elements) may have or has not been integrated into a practical application are set forth in the 2019 PEG.
With respect to the instant claims, claims 1 - 30 recite the additional elements of: a first device, a second device, a display, a device; an automated speech recognition (ASR) engine. The limitations of the first and second devices configured to obtain the voice signal consist of mere data acquisition which is extra solution activity that does not provide a practical application of an abstract method.  The limitation of a device/ a display used to display a transcription consists of a step of generic data output which is a form of insignificant extra solution activity. The limitation of the ASR engine are recited 
The claimed invention is directed towards revoicing (repeating) a voice signal, which may be 'exercised' without the use of technology or the claimed invention, and the claimed steps are either generic to technology or lack a specific nonconventional algorithm for performing the steps.  The claimed steps recite merely the high level function or result of the function, without specific technical steps to achieve them, where the recitation is either a generic and well-known computing step.  It is particularly noted that the use of a computing device "as a tool" to perform an abstract method and steps that only amount to extra solution activity are indicated in the 2019 PEG as examples that an additional element has not been integrated into a practical application.  Even in combination, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits, such as an improvement to a computing system, on practicing the abstract idea (STEP 2A, Prong 2: NO). 

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Claims 1 - 30 recite the additional elements of: a first device, a second device, a display, a device; an automated speech recognition (ASR) engine set forth above for Step 2A, Prong 2.  Regarding these limitations: Applicant's specification only describes these features in a highly generic manner by stating that " device 14 may include a computer, a smart phone, a smart tablet, etc., that can facilitate audio communications with other devices" in the Appellant’s published application, para. [0102].  The claim lacks any description of specific algorithms to generate the automated accuracy value and ASR engine. There is no indication in the Specification that Applicant have achieved an advancement or improvement in voice signal recording technology and ASR technology. 
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 27 and 29 – 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Engelke et al. (US 2003/0212547 A1).
Re claims 27, 29:
27. A communication method to facilitate communication between first and second users that use first and second devices during a communication session (Engelke, Abstract; figs. 1 - 2), the method comprising the steps of: 
obtaining a first voice signal from the first device during the communication session wherein the first voice signal includes speech (Engelke, Fig. 1 – 2; pg. 5, claim 1); 
obtaining a second voice signal from the second device during the communication session wherein the second voice signal includes speech (Engelke, [0064]; [0053]; [0029], “that may be reviewed by the call assistant 40 for possible correction using voicing”); 
using an automated speech recognition (ASR) engine to generate a first caption text corresponding to the first voice signal without any assistance from a call assistant (Engelke, [0011]); 
generating a second caption text corresponding to the second voice signal using input from a human call assistant (Engelke, [0026], “The call assistant 40, hearing the voice signal 16, revoices it by speaking the same words into the mouthpiece of the headset 38. The call assistant's speech signal 42 are received by a speech processor system 44”); 
presenting the first caption text via a display on a device used by the second user; and presenting the second caption text via the display (Engelke, [0054], “Once a word is selected, the call assistant 40 may voice a new word (indicated by process block 131) to replace the flagged word or type in a new word (indicated by process block 132) or use another conventional text entry technique to replace the word in the queue indicated by process block 1220”).

29. A communication method to facilitate communication between first and second users that use first and second devices during a communication session (Engelke, Abstract; figs. 1 - 2), respectively, the method comprising the steps of: 
obtaining a first voice signal during the communication session (Engelke, Fig. 1 – 2; pg. 5, claim 1); 
using a first transcription process to generate a first caption text associated with the first voice signal wherein the first transcription process includes presenting the first voice signal to a first automated speech recognition (ASR) engine at a remote relay and receiving CA input via an interface device to generate the first caption text (Engelke, [0025]; fig. 3; fig. 6); 
receiving a command via the second device from the second user regarding captioning service; upon receiving the command via the second device (Engelke, [0064]; [0053]; [0029], “that may be reviewed by the call assistant 40 for possible correction using voicing”): 
(i) using a second transcription process to generate a second caption text associated with a second voice signal, the second transcription process including presenting the second voice signal to a second ASR engine to generate the second caption text (Engelke, [0026], “The call assistant 40, hearing the voice signal 16, revoices it by speaking the same words into the mouthpiece of the headset 38. The call assistant's speech signal 42 are received by a speech processor system 44”); and 
(ii) presenting the second caption text via a display on a device that is used by the second user (Engelke, [0054], “Once a word is selected, the call assistant 40 may voice a new word (indicated by process block 131) to replace the flagged word or type in a new word (indicated by process block 132) or use another conventional text entry technique to replace the word in the queue indicated by process block 1220”).

Re claims 30 – 31:
30. The communication method of claim 29 wherein the second device obtains the second voice signal. 31. The communication system of claim 30 wherein the second voice signal is the first user's voice signal which is initially generated by the first device and wherein the first voice signal is a revoicing of the second voice signal by the CA (Engelke, [0026], “The call assistant 40, hearing the voice signal 16, revoices it by speaking the same words into the mouthpiece of the headset 38. The call assistant's speech signal 42 are received by a speech processor system 44”;  [0054], “Once a word is selected, the call assistant 40 may voice a new word (indicated by process block 131) to replace the flagged word or type in a new word (indicated by process block 132) or use another conventional text entry technique to replace the word in the queue indicated by process block 1220”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Engelke et al. (US 2003/0212547 A1) in view of Miyamoto et al. (US 2007/0126926 A1).
Re claim 1:
1. A communication method to facilitate communication between first and second users that use first and second devices during a communication session (Engelke, Abstract; figs. 1 - 2), respectively, the method comprising the steps of: 
obtaining a first voice signal from the first device during the communication session (Engelke, Fig. 1 – 2; pg. 5, claim 1); 
using a first transcription process to generate a first caption text associated with the first voice signal (Engelke, [0025]); 
assessing accuracy of the first caption text (Engelke, [0064]; [0053]; [0029], “that may be reviewed by the call assistant 40 for possible correction using voicing”): 
(i) obtaining a second voice signal during the communication session (Engelke, [0064]; [0053]; [0029], “that may be reviewed by the call assistant 40 for possible correction using voicing”); 
(ii) using a second transcription process to generate a second caption text associated with the second voice signal (Engelke, [0026], “The call assistant 40, hearing the voice signal 16, revoices it by speaking the same words into the mouthpiece of the headset 38. The call assistant's speech signal 42 are received by a speech processor system 44”); and  
(iii) presenting the second caption text via a display on a device that is used by the second user (Engelke, [0054], “Once a word is selected, the call assistant 40 may voice a new word (indicated by process block 131) to replace the flagged word or type in a new word (indicated by process block 132) or use another conventional text entry technique to replace the word in the queue indicated by process block 1220”).

Engelke teaches assessing an accuracy of the first caption text (Engelke, [0064]; [0053]; [0029]).  Engelke does not explicitly disclose automatically assessing an accuracy value indicating accuracy of the first caption text; when the accuracy value is below a threshold level.   Miyamoto teaches a hybrid-captioning system for editing captions for spoken utterances within video includes an editor-type caption-editing subsystem, a line-based caption-editing subsystem, and a mechanism.  Miyamoto further automatically assessing an accuracy value indicating accuracy of the first caption text; when the accuracy value is below a threshold level: providing a transcriber intervention (Miyamoto, [0026], “if the certainty or accuracy level of the voice recognition results is relatively low (i.e., not above a threshold), then the mechanism 106 selects the editor-type subsystem 102 to provide subsequent editing and generation of the corresponding captions”; [0030]; [0051]).  Therefore, in view of Miyamoto, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method/system described in Engelke, by assessing the accuracy level of the transcription as taught by Miyamoto, in order to provide good caption results for any communication session regardless of whether the voice recognition yields accurate results or not (Miyamoto, [0007]) and provide most appropriate for captions having such high degrees of voice recognition accuracy or certainty (Miyamoto, [0013]).

Re claim 2:
2. The communication method of claim 1 wherein the accuracy value includes a percent of the first caption text that is accurate over a period of time (Miyamoto, [0031]; [0050]; [0030], “accuracy level of the voice recognition results, on a section-by-section basis of the sections 110 of the video 108”; [0047], “This timestamp matching is a previously determined temporal positioning of the captions in relation to the spoken utterances of the current section of the video 108. This timestamp matching may have been accomplished by the voice-recognition mechanism”).

Re claim 3:
3. The communication method of claim 1 wherein the step of using a second transcription process to generate a second caption text includes presenting the second voice signal to an automated speech recognition (ASR) engine (Engelke, [0026], “The call assistant 40, hearing the voice signal 16, revoices it by speaking the same words into the mouthpiece of the headset 38. The call assistant's speech signal 42 are received by a speech processor system 44”).

Re claims 4 – 10:
4. The communication method of claim 3 wherein the step of using a second transcription process to generate a second caption text further includes receiving call assistant (CA) corrections to the captions generated by the ASR engine to generate the second caption text (Engelke, [0054], “Once a word is selected, the call assistant 40 may voice a new word (indicated by process block 131) to replace the flagged word or type in a new word (indicated by process block 132) or use another conventional text entry technique to replace the word in the queue indicated by process block 1220”).

5. The communication method of claim 3 wherein the step of using a first transcription process to generate a first caption text associated with the first voice signal includes presenting the first voice signal to an ASR engine (Engelke, Fig. 1 – 2; pg. 5, claim 1; [0025]).

6. The communication method of claim 5 further including presenting the first caption text via the display during at least a first part of the communication session (Engelke, [0064]; [0053]; [0029], “that may be reviewed by the call assistant 40 for possible correction”).

7. The communication method of claim 5 wherein the step of using a first transcription process to generate a first caption text associated with the first voice signal continues during the communication session while the accuracy value is below the threshold level (Miyamoto, [0026], “if the certainty or accuracy level of the voice recognition results is relatively low (i.e., not above a threshold), then the mechanism 106 selects the editor-type subsystem 102 to provide subsequent editing and generation of the corresponding captions”; [0030]; [0051]).

8. The communication method of claim 5 further including the step of obtaining a third voice signal via the second device wherein the third voice signal includes speech, and using a third transcription process to generate a third caption text associated with the third voice signal (Engelke, [0054], “Once a word is selected, the call assistant 40 may voice a new word (indicated by process block 131) to replace the flagged word or type in a new word (indicated by process block 132) or use another conventional text entry technique to replace the word in the queue indicated by process block 1220”; a user may revoice a next words).

9. The communication method of claim 8 further including the step of presenting the third caption text via the display (Engelke, [0064]; [0053]; [0029], “that may be reviewed by the call assistant 40 for possible correction”).

10. The communication method of claim 9 wherein only one or the other of the first and second caption texts is presented via the display at any time during the communication session (Engelke, [0054], “Once a word is selected, the call assistant 40 may voice a new word (indicated by process block 131) to replace the flagged word or type in a new word (indicated by process block 132) or use another conventional text entry technique to replace the word in the queue indicated by process block 122”; only the original word or the new word would be displayed to the AU user).

Re claim 11:
11. The communication method of claim 1 wherein the second voice signal is a revoicing of the first voice signal by a call assistant (CA), the second transcription process including using an automated speech recognition (ASR) engine that is trained to the CA's voice to generate ASR caption text (Engelke, [0031]).

Re claims 12 – 13:
12. The communication method of claim 1 wherein the second device includes a device processor and wherein at least one of the first and second transcription processes is performed by the device processor. 13. The communication method of claim 12 wherein the first transcription process is performed by the device processor (Engelke, [0031]; Fig. 1 – 2; pg. 5, claim 1; [0025]).

Claims 14 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Engelke et al. (US 2003/0212547 A1) in view of Miyamoto et al. (US 2007/0126926 A1) as applied to claims 1, 12 above, and further in view of Milstein (US 2012/0022865 A1).
Re claims 14 – 15:
14. The communication method of claim 12 for use with a captioning system that performs at least a portion of the second transcription process.  15. The communication method of claim 1 for use with a captioning system that performs at least a portion of at least one of the first and second transcription processes (Engelke, figs. 1 – 2; the captioning system is remote from the AU and HU).   Engelke does not explicitly disclose a remote captioning relay system.  Milstein teaches the devices for use with a system including a captioning relay that is remote from each of the first and second devices (Milstein, Abstract; fig. 1).  Milstein teaches providing the first voice signal to the relay; receiving a first caption text from the relay at the second device, the first caption text corresponding to the first voice signal (Milstein, [0023]; [0027]; [0031]).  Therefore, in view of Milstein, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method described in Engelke, by providing the speech recognition server as taught by Milstein, in order to connect one or more human transcribers with telephone users with speech recognition server over the network (Milstein, [0027]).  Furthermore, one of an ordinary skill in the art would have readily recognized that provide a web-based speech recognition server, in order to increase the efficiency by allowing multiple devices to share one speech recognition server.

Claims 16 – 22 and 28 is rejected under 35 U.S.C. 103 as being unpatentable over Engelke et al. (US 2003/0212547 A1) in view of Milstein (US 2012/0022865 A1).
Re claim 16
16. A communication method to facilitate communication between first and second users that use first and second devices during a communication session (Engelke, Abstract; figs. 1 - 2), the method comprising the steps of: 
obtaining a first voice signal from the first device during the communication session wherein the first voice signal includes speech (Engelke, Fig. 1 – 2; pg. 5, claim 1); 
providing the first voice signal (Engelke, fig. 1); 
receiving a first caption text at the second device, the first caption text corresponding to the first voice signal (Engelke, [0025]); 
presenting the first caption text via a display on a device used by the second user (Engelke, fig. 3; fig. 9); 
receiving a second voice signal at the second device wherein the second voice signal includes speech (Engelke, [0064]; [0053]; [0029], “that may be reviewed by the call assistant 40 for possible correction using voicing”); 
using an automated speech recognition (ASR) engine at the second device to generate a second caption text corresponding to the second voice signal (Engelke, [0026], “The call assistant 40, hearing the voice signal 16, revoices it by speaking the same words into the mouthpiece of the headset 38. The call assistant's speech signal 42 are received by a speech processor system 44”); and 
presenting the second caption text via the display (Engelke, [0054], “Once a word is selected, the call assistant 40 may voice a new word (indicated by process block 131) to replace the flagged word or type in a new word (indicated by process block 132) or use another conventional text entry technique to replace the word in the queue indicated by process block 1220”).

Engelke does not explicitly disclose the devices for use with a system including a captioning relay that is remote from each of the first and second devices.  Milstein teaches the devices for use with a system including a captioning relay that is remote from each of the first and second devices (Milstein, Abstract; fig. 1).  Milstein teaches providing the first voice signal to the relay; receiving a first caption text from the relay at the second device, the first caption text corresponding to the first voice signal (Milstein, [0023]; [0027]; [0031]).  Therefore, in view of Milstein, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method described in Engelke, by providing the speech recognition server as taught by Milstein, in order to connect one or more human transcribers with telephone users with speech recognition server over the network (Milstein, [0027]).  Furthermore, one of an ordinary skill in the art would have readily recognized that provide a web-based speech recognition server, in order to increase the efficiency by allowing multiple devices to share one speech recognition server.

Re claim 17:
17. The communication method of claim 16 wherein the step of providing the first voice signal to the relay includes receiving the first voice signal at the second device and transmitting the first voice signal to the relay from the second device (Milstein, [0023]; [0027]; [0031]).

Re claims 18:
18. The communication method of claim 16 further including the relay using a second ASR engine to generate ASR caption text associated with the first voice signal and receiving corrections to the ASR caption text from a device operated by a call assistant (CA) to generate the second caption text (Engelke, [0026], “The call assistant 40, hearing the voice signal 16, revoices it by speaking the same words into the mouthpiece of the headset 38. The call assistant's speech signal 42 are received by a speech processor system 44”; [0054], “Once a word is selected, the call assistant 40 may voice a new word (indicated by process block 131) to replace the flagged word or type in a new word (indicated by process block 132) or use another conventional text entry technique to replace the word in the queue indicated by process block 1220”).

Re claims 19 – 20:
19. The communication method of claim 18 further including receiving the ASR caption text from the relay and presenting the ASR caption text via the display screen, the step of receiving a first caption text including receiving corrections to the ASR caption text from the relay, the step of presenting the first caption text including making corrections to the presented ASR caption text on the display.  20. The communication method of claim 19 wherein the step of making corrections includes making in line corrections to the ASR text on the display (Engelke, [0029]; [0053]).

Re claims 21 – 22:
21. The communication method of claim 16 wherein the first caption text includes corrections to a caption text associated with the first voice signal.  22. The communication method of claim 16 wherein the second device includes the display (Engelke, fig. 6; fig. 11; [0029]; [0053]).

Re claim 28:
28. A communication method to facilitate communication between first and second users that use first and second devices during a communication session (Engelke, Abstract; figs. 1 - 2), respectively, the method comprising the steps of: 
obtaining a first voice signal from the first device during the communication session (Engelke, Fig. 1 – 2; pg. 5, claim 1); 
using a first transcription process to generate a first caption text associated with the first voice signal (Engelke, [0025]; fig. 3; fig. 6); 
assessing accuracy of the first caption text (Engelke, [0064]; [0053]; [0029], “that may be reviewed by the call assistant 40 for possible correction using voicing”);
presenting the first caption text via a display on a device that is used by the second user (Engelke, [0064]; [0053]; [0029], “that may be reviewed by the call assistant 40 for possible correction using voicing”). 

Engelke does not explicitly disclose automatically assessing an accuracy value indicating accuracy of the first caption text; presenting the first caption text via a display on a device that is used by the second user; and presenting the accuracy value on the display.  Milstein teaches a system and method for efficiently reducing transcription error using hybrid voice transcription (Milstein, Abstract).  Milstein further teaches automatically assessing an accuracy value indicating accuracy of the first caption text (Milstein, [0029]; [0035]); presenting the first caption text via a display on a device that is used by the second user; and presenting the accuracy value on the display (Milstein, figs. 7 - 8).  Therefore, in view of Milstein, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method described in Engelke, by providing the accuracy threshold as taught by Milstein in order to allow a user to strike the balance between accuracy and speed by setting an accuracy threshold (Milstein, [0006]). 

Claims 23 – 26 are rejected under 35 U.S.C. 103 as being unpatentable over Engelke et al. (US 2003/0212547 A1) in view of Milstein (US 2012/0022865 A1) as applied to claim 16 above, and further in view of Bigham et al. (US 2013/0317818 A1).
Re claims 23 – 26:
Engelke teaches first text captions and second captions (Engelke, [0026], “The call assistant 40, hearing the voice signal 16, revoices it by speaking the same words into the mouthpiece of the headset 38. The call assistant's speech signal 42 are received by a speech processor system 44”; [0054], “Once a word is selected, the call assistant 40 may voice a new word (indicated by process block 131) to replace the flagged word or type in a new word (indicated by process block 132) or use another conventional text entry technique to replace the word in the queue indicated by process block 1220”). 

Engelke does not explicitly disclose displaying ASR captions and corrected captions in column.   Bigham teaches an invention relates to captioning audio in real-time.  Bigham teaches 23. The communication method of claim 16 wherein first text captions are presented in a first location on the display and second captions are presented in a second location on the display. 24. The communication method of claim 23 wherein first and second user indicators are presented on the display at locations spatially associated with the first and second caption texts.  25. The communication method of claim 23 wherein each caption text is provided within a caption field and wherein first caption text and second caption text caption fields are presented progressively from the top of the display toward the bottom with most recent caption text presented lower on the display than more recent captions. 26. The communication method of claim 25 wherein each caption field includes a border to distinguish the caption field from other information presented on the display (Bigham, fig 2 show spatially associated with the first and second caption; fig. 8; fig. 14; [0043], “The combining 121 can be based on worker agreement where the aligned 115 streams are compared to one another and the text with the highest level of agreement between workers is selected as the text for the caption”; fig. 7, the right side is the more recent caption).  Therefore, in view of Bigham, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method described in Engelke, by providing the comparison between transcriptions as taught by Bigham, in order to allow a user to compare texts side-by-side to examine the differences from two different transcribers.

At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to implement a column format because Applicant has not disclosed that column format provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Bigham’s top and bottom format, and applicant’s invention, to perform equally well with top and bottom style. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 16, 27 – 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 14 of U.S. Patent No. 10,748,523 (‘523). Although the claims at issue are not identical, they are not patentably distinct from each other because The subject matter claimed in the instant application is fully disclosed in the more specific claims of ‘523.
Specifically, ‘523 teaches a first and second voice signal (‘523, claims 1 and 14, “first captioning process”), a first and second device (‘523, claims 1 and 14), a relay (‘523, claim 7), an accuracy level/threshold (claims 1, 14). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048. The examiner can normally be reached Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK YIP/Primary Examiner, Art Unit 3715